 

 

SU ge

Case 1:21-cv-00407-GBD Document.13.-Fued- 04 areca off
ACUMEN? 4

     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARLOW WHITE

 

Plaintiff,

 

-against- : ORDER
BARRIER FREE LIVING INC, 21 Civ. 00407 (GBD)

Defendant.

wt rr er ee rrr er ete ee ee et ee ee et HH
GEORGE B. DANIELS, United States District Judge:

Defendant’s request to extend the deadline to answer or otherwise respond to Plaintiff's

complaint to May 3, 2021 (ECF No. 14) is GRANTED.
Dated: April 12, 2021
New York, New York
SO ORDERED.

@HORGFB. DANIELS
United Sfates District Judge

 

 
